 

Exhibit 10.3

EXECUTION VERSION

 

AMENDED AND RESTATED

HAZARDOUS MATERIALS INDEMNITY AGREEMENT

 

THIS AMENDED AND RESTATED HAZARDOUS MATERIALS INDEMNITY AGREEMENT (the
“Agreement”) is made as of December 20, 2019, by THE PARTIES LISTED ON
Schedule I attached hereto (collectively, the “Borrowers”), and HEALTHCARE TRUST
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (“Principal”)
(together with Borrowers, individually and collectively, the “Indemnitor”), for
the benefit of CAPITAL ONE, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders under the hereinafter
described Loan Agreement (together with its successors and permitted assigns in
such capacity, “Administrative Agent”), for the benefit of the Lenders.

 

RECITALS

 

A.                Contemporaneously with the execution of this Agreement,
Borrowers have executed and delivered to Administrative Agent and Lenders that
certain Amended and Restated Loan Agreement (as amended, modified, supplemented
or restated from time to time, the “Loan Agreement”), among Borrowers,
Administrative Agent, Lenders and the other parties from time to time party
thereto, and one or more promissory notes (as renewed, amended, increased and
extended from time to time, and together with all notes executed in renewal,
extension, replacement and substitution therefor, collectively, the “Notes”) in
the aggregate principal amount of Three Hundred Seventy-eight Million Five
Hundred Thousand and No/100 Dollars ($378,500,000.00) in evidence of the loan
(as renewed, amended, increased and extended from time to time, the “Loan”) made
by Lenders to Borrowers.

 

B.                 The Loan is secured in part by those certain Deeds of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing;
Mortgages, Assignment of Leases and Rents, Security Agreement and Fixture
Filing; Leasehold Deeds of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing; and Leasehold Mortgages, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, each dated the date hereof given
by Borrowers to Administrative Agent (for the benefit of Lenders) (collectively,
the “Mortgages”). The Mortgages encumber Borrowers’ interest in and to the real
and personal property described in the Mortgages (collectively, the “Mortgaged
Property”).

 

C.                 Lenders have required, as a condition of funding the Loan,
that Indemnitor indemnify and hold Administrative Agent and Lenders harmless
against and from certain obligations for which Administrative Agent or Lenders
may incur liability, by reason of the threat or presence of any Hazardous
Materials (as defined herein) at the Mortgaged Property, all as more
particularly described herein.

 

D.                Principal is the owner of a direct or indirect interest in
Borrowers, and Principal will directly benefit from Lenders’ making the Loan to
Borrowers.

 

NOW, THEREFORE, in consideration of the premises, Ten and No/100
Dollars ($10.00), and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Indemnitor, intending to be
legally bound, hereby agrees as follows:

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 1

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

1.                  Recitals. The foregoing recitals are incorporated into this
Agreement by this reference.

 

2.                  Certain Definitions. As used herein, the following terms
have the meanings indicated:

 

2.1              “Environmental Laws” means any federal, or applicable state or
local law (whether imposed by statute, ordinance, rule, regulation,
administrative or judicial order, or common law), now or hereafter enacted,
governing the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws governing or regulating (a) the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release discharge of, or exposure to, Hazardous Materials, or
(b) requiring notification or disclosure of releases of Hazardous Materials or
other environmental conditions whether or not in connection with a transfer of
title to or interest in property.

 

2.2              “Hazardous Materials” means (a) petroleum or chemical products,
whether in liquid, solid, or gaseous form, or any fraction or by-product
thereof, (b) asbestos or asbestos-containing materials, (c) polychlorinated
biphenyls (PCBs), (d) radon gas, (e) underground storage tanks, (f) any
explosive or radioactive substances, (g) lead or lead-based paint, (h) any other
substance, material, waste or mixture which is listed, defined, or otherwise
determined by any governmental authority to be hazardous, toxic, dangerous or
otherwise regulated, controlled or giving rise to liability under any
Environmental Laws, (i) any excessive moisture, mildews, mold or other fungi in
quantities and/or concentrations that could reasonably be expected to pose a
risk to human health or the environment, or (j) any elements, materials,
compounds, mixtures, chemicals, wastes, pollutants, contaminants or substances
known to cause cancer or reproductive toxicity, that, because of its quantity,
concentration, or physical or chemical characteristics, exposure is regulated by
any governmental authority having jurisdiction over human health and safety,
natural resources or the environment, or which poses a significant present or
potential hazard to human health and safety, or to the environment, if released
into the workplace or the environment. “Hazardous Materials” excludes common
office, cleaning and maintenance supplies in sufficient quantities to permit the
efficient operation of businesses at the Mortgaged Property, provided that such
supplies are stored, contained and otherwise dealt with in accordance with
applicable Environmental Laws, and biomedical waste and other hazardous
substances or materials used or generated in the ordinary course of business at
the Mortgaged Property, lawfully permitted at the Mortgaged Property by
applicable law and disposed of in full compliance with Environmental Laws.

 

2.3              “Liabilities” means any loss, claim, investigation,
remediation, demand, obligation, debt, damage, lien, liability (including
without limitation strict liability), penalty, fine, charge, lawsuit, action or
other proceeding, order, judgment, adjudication, injunctive relief, award, fee,
cost, expense, personal injury, injury to property or natural resources, or
amount paid in settlement of any of the foregoing, including without limitation
reasonable out-of-pocket attorneys’ fees and expenses and other costs of
investigation, or defense, including, but not limited to, those incurred upon
any appeal or in connection with responding to subpoenas, third parties or
otherwise, out-of-pocket expenses of consultants and expert witnesses,
investigatory fees, remediation costs and fees, whether incurred in connection
with any judicial or administrative proceeding, pursuant to any voluntary
cleanup program, or otherwise. The term “Liabilities” specifically excludes
compensatory, consequential, exemplary, special and punitive damages imposed
unless paid to a third party.

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 2

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

2.4              “Site Assessment” means an environmental engineering report for
the Mortgaged Property prepared by an engineer reasonably selected by
Administrative Agent and engaged by Borrower, and in a manner satisfactory to
Administrative Agent, based upon an investigation relating to and making
appropriate inquiries concerning the existence of Hazardous Materials on or
about the Mortgaged Property, and the past or present discharge, disposal,
release or escape of any such substances, all consistent with ASTM Standard
E1527-93 (or any successor thereto published by ASTM) and good customary and
commercial practice.

 

Other capitalized terms used in this Agreement and not defined shall have the
meanings assigned to such terms in the Loan Agreement.

 

3.                  Indemnity.

 

3.1              In accordance with the terms of the Loan Agreement, all risk of
loss associated with non-compliance with Environmental Laws, or with the
presence of any Hazardous Materials at, upon, within, or otherwise affecting the
Mortgaged Property lies solely with the Indemnitor and the Indemnitor has agreed
to bear all risks and costs associated with any loss, damage or liability
therefrom, including all costs of removal of Hazardous Materials or other
remediation required by Administrative Agent or by law. Indemnitor shall at all
times indemnify, defend and hold Administrative Agent and Lenders, their
respective affiliates, shareholders, partners, members, directors, officers,
employees, agents, successors and assigns (individually and collectively,
“Indemnitees”) harmless from and against any and all Liabilities incurred by
Indemnitees, whether as mortgagee under the Mortgages, as a mortgagee in
possession, or as successor-in-interest to Borrowers by foreclosure deed or deed
in lieu of foreclosure, and whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, including
those Liabilities arising from the joint, concurrent or comparative negligence
of Administrative Agent or Lenders and including any Liabilities arising out of
or associated, in any way, with the following:

 

(a)               the non-compliance of the Borrowers or the Mortgaged Property
with Environmental Laws;

 

(b)               any discharge or release of Hazardous Materials, the threat of
discharge or release of any Hazardous Materials or the storage or presence of
any Hazardous Materials affecting the Mortgaged Property in violation of
Environmental Law;

 

(c)               any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to the discharge or release
of Hazardous Materials, the threat of discharge or release of any Hazardous
Materials or the storage or presence of any Hazardous Materials affecting the
Mortgaged Property in violation of Environmental Law;

 

(d)               any lawsuit brought or threatened, settlement reached, or
government order relating to the discharge or release of Hazardous Materials,
the threat of discharge or release of any Hazardous Materials or the storage or
presence of any Hazardous Materials affecting the Mortgaged Property in
violation of Environmental Law;

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 3

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

(e)               a material breach of any representation, warranty or covenant
contained in any of the Loan Documents relating to Hazardous Materials or
Environmental Laws not cured within any applicable grace or notice period; and

 

(f)                the imposition of any environmental lien encumbering the
Mortgaged Property;

 

provided, however, Indemnitor shall not be liable under such indemnification
(i) to the extent such Liabilities result solely from any Indemnitee’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction, (ii) matters resulting solely
from the actions or omissions of any Indemnitee taken after any such parties or
any third parties have taken title to, or exclusive possession of the Property,
(iii) solely out of Hazardous Materials in or on the Property or any violations
of Environmental Law that were not present prior to the date that Administrative
Agent, any Lender or any assignee, designee or nominee thereof or any other
Person takes possession of or acquires title to the Property whether by
foreclosure of the Mortgaged Property, foreclosure of the Pledged Interests (as
defined in the Assignment of Ownership Interests), exercise of power of sale,
acceptance of a deed or assignment-in-lieu of foreclosure, or otherwise.

 

3.2              Indemnitor’s obligations under this Agreement shall arise upon
the discovery of the presence of any Hazardous Materials in violation of
Environmental Law, whether or not the Environmental Protection Agency, any other
federal agency or any state or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous Materials
and whether or not the existence of any such Hazardous Materials or potential
liability on account thereof is disclosed in the Site Assessment, and subject to
the previous paragraph in Section 3.1 above and Section 3.3 below, shall
continue notwithstanding the repayment of the Loan or any transfer or sale of
any right, title and interest in the Mortgaged Property (by foreclosure, deed in
lieu of foreclosure or otherwise).

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 4

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

3.3              Indemnitor hereby acknowledges and agrees that the provisions
of this Agreement shall supersede any provisions in the Loan Documents which in
any way limit the liability of Indemnitor (including those contained in
Article 12 of the Loan Agreement), and that Indemnitor shall be personally
liable for any and all obligations arising under this Agreement even if the
amount of liability incurred exceeds the amount of the Loan. Subject to Section
3.1 above and the below provisions of this Section 3.3, all of the
representations, warranties, covenants and indemnities of this Agreement shall
survive the repayment of the Notes and/or the release of the lien of the
Mortgages from the Mortgaged Property and shall survive the transfer of any or
all right, title and interest in and to the Mortgaged Property by Borrowers to
any party. Indemnitor hereby acknowledges and agrees that, notwithstanding
anything contained in any of the Loan Documents to the contrary, this Agreement
and the obligations of Indemnitor under this Agreement shall not be secured by
the Mortgages or any other Loan Documents or any other mortgage, deed of trust
or other security document securing any obligations of Borrowers in connection
with the Loan. Notwithstanding the foregoing or anything contained in this
Agreement or any other Loan Documents to the contrary, if, (a) at any time after
the third anniversary of repayment in full of the Debt, whether at maturity, as
a result of acceleration, in connection with prepayment or otherwise, or
(b) with respect to any Project that is released from the lien of the applicable
Security Instrument in accordance with the terms of Section 2.18 of the Loan
Agreement, at any time after the third anniversary of the effective date of such
release, Administrative Agent is provided with an updated Site Assessment of the
related Project indicating, to Indemnitee’s reasonable satisfaction, that there
are no Hazardous Materials located on, in, above or under such Project in
violation of any applicable Environmental Laws, then the obligations and
liabilities of Indemnitor under this Agreement shall cease and terminate with
respect to such Projects. Notwithstanding the provisions of this Agreement to
the contrary, the liabilities and obligations of Indemnitor hereunder shall not
apply to the extent that such liabilities and obligations arose solely from
Hazardous Substances that: (y) were not present on or a threat to any Project
prior to the date that Administrative Agent, any Lender or its nominee or
designee acquired title to such Project, or to the Pledged Interests of the
Indemnitor owning such Project, whether by foreclosure, exercise of power of
sale or otherwise, and (z) were not the result of any act or negligence of
Indemnitor or any of Indemnitor’s affiliates, agents or contractors.

 

3.4              Notwithstanding any provision in this Agreement or elsewhere in
the Loan Documents, or any rights or remedies granted by the Loan Documents,
Administrative Agent and Lenders do not waive and expressly reserve all rights
and benefits now or hereafter accruing to Administrative Agent and Lenders under
the “security interest” or “secured creditor” exception under applicable
Environmental Laws, as the same may be amended. No action taken by
Administrative Agent or Lenders pursuant to the Loan Documents shall be deemed
or construed to be a waiver or relinquishment of any such rights or benefits
under the “security interest exception.”

 

3.5              A separate right of action hereunder shall arise each time
Administrative Agent or Lenders acquire knowledge of any violation of any of the
terms hereof. Separate and successive actions may be brought hereunder to
enforce any of the provisions hereof at any time and from time to time. No
action hereunder shall preclude any subsequent action, and Indemnitor hereby
waives and covenants not to assert any defense in the nature of splitting of
causes of action or merger of judgments.

 

3.6              Upon written request by Administrative Agent, Indemnitor shall
defend Administrative Agent and Lenders (and if requested by Administrative
Agent, in the name of Administrative Agent for the benefit of Lenders) by
attorneys and other professionals reasonably approved by Administrative Agent.
Notwithstanding the foregoing, Administrative Agent may, in its reasonable
discretion, engage its own attorneys and other professionals to defend or assist
it, and, at the option of Administrative Agent, its attorneys shall control the
resolution of any claim or proceeding, provided that no compromise or settlement
shall be entered without Indemnitor’s consent, which consent shall not be
unreasonably withheld. Upon demand, Indemnitor shall pay or, in the sole and
absolute discretion of Administrative Agent, reimburse Administrative Agent for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 5

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

4.                  Covenants of Indemnitor.

 

4.1              Indemnitor shall (i) comply in all respects with applicable
Environmental Laws and undertake reasonable steps to the protect the Mortgaged
Property from Hazardous Materials; (ii) notify Administrative Agent promptly
following Indemnitor’s discovery of any spill, discharge, release or presence of
any Hazardous Material at, upon, under, within or otherwise affecting the
Mortgaged Property; (iii) promptly remove any Hazardous Materials and remediate
the Mortgaged Property to the extent required by and in full compliance with
applicable Environmental Laws; and (iv) promptly forward to Administrative Agent
copies of all orders, notices, permits, applications or other written
communications and reports received by Indemnitor in connection with any spill,
discharge, release or the presence of any Hazardous Material or any other
matters regulated by the Environmental Laws, as they may affect the Mortgaged
Property or Indemnitor.

 

4.2              Indemnitor shall not cause and shall prohibit any other Person
from (i) causing any spill, discharge or release, or the use, storage,
generation, manufacture, installation, or disposal, of any Hazardous Materials
at, upon, under, within or about the Mortgaged Property or the transportation of
any Hazardous Materials to or from the Mortgaged Property, (ii) installing any
underground storage tanks at the Mortgaged Property in each case in violation of
applicable Environmental Law, or (iii) conducting any activity that requires a
permit or other government or quasi-government authorization under Environmental
Laws without the prior written consent of Administrative Agent.

 

4.3              Indemnitor shall provide to Administrative Agent, at
Indemnitor’s expense promptly upon the written request of Administrative Agent
from time to time, a Site Assessment or, if required by Administrative Agent, an
update to any existing Site Assessment, to assess the presence or absence of any
Hazardous Materials and the potential costs in connection with abatement,
cleanup or removal of any Hazardous Materials found on, under, at or within the
Mortgaged Property, in each case in violation of applicable Environmental Law.
Indemnitor shall pay the cost of no more than one such Site Assessment or update
in any twelve (12)-month period, unless (a) Administrative Agent’s request for a
Site Assessment is based on information provided under Section 4.1, or (b) there
exists credible evidence that there is reasonably likely to be Hazardous
Materials at or near the Mortgaged Property, a breach of representations under
Section 8, or an Event of Default relating to a failure to comply with
applicable Environmental Law, in which case any such Site Assessment or update
shall be at Indemnitor’s expense.

 

5.                  Reliance. Indemnitor recognizes and acknowledges that in
making the Loan and accepting the Mortgages and the other Loan Documents,
Administrative Agent and Lenders are expressly and primarily relying on the
truth and accuracy of the warranties and representations set forth herein and in
the Loan Documents without any obligation to investigate the Mortgaged Property
and notwithstanding any investigations of the Mortgaged Property by
Administrative Agent or Lenders; that such reliance exists on the part of
Administrative Agent and Lenders prior hereto; that such warranties and
representations are a material inducement to Lenders in making the Loan and
accepting the Mortgages and other Loan Documents; and that Lenders would not be
willing to make the Loan and accept the Mortgages in the absence of such
warranties and representations.

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 6

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

6.                  Unimpaired Liability. The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Notes, the Mortgages, the Loan Agreement or any other Loan
Documents. In addition, the liability of Indemnitor under this Agreement shall
in no way be limited or impaired by (a) the unenforceability of the Notes,
Mortgages, Loan Agreement or any other Loan Document against Borrowers and/or
any guarantor or Borrower Party; (b) any release or other action or inaction
taken by Administrative Agent on behalf of Lenders with respect to the Mortgaged
Property, the Loan, the Borrowers and/or any other Borrower Party, whether or
not the same may impair or destroy any subrogation rights of the Indemnitor, or
constitute a legal or equitable discharge of any surety or indemnitor; (c) the
existence of any collateral or other security for the Loan, and any requirement
that Administrative Agent or Lenders pursue any of such collateral or other
security, or pursue any remedies it may have against Borrowers and/or any other
Borrower Party; (d) any requirement that Administrative Agent or Lenders provide
notice to or obtain Indemnitor’s consent to any modification, increase,
extension or other amendment of the Loan; (e) any right of subrogation (until
payment in full of the Loan and the expiration of any applicable preference
period and statute of limitations for fraudulent conveyance claims); (f) any
payment by Borrowers to Administrative Agent or Lenders if such payment is held
to be a preference or fraudulent conveyance under bankruptcy laws or
Administrative Agent or Lenders are otherwise required to refund such payment to
Borrowers or any other party; (g) any voluntary or involuntary bankruptcy,
receivership, insolvency, reorganization or similar proceeding affecting
Borrowers or any of their assets; (h) any extensions of time for performance
required by the Notes, the Mortgages, the Loan Agreement or any of the other
Loan Documents; (i) except as otherwise specifically provided herein, any sale
or transfer of all or part of the Mortgaged Property; (j) any exculpatory
provision in the Notes, the Mortgages, the Loan Agreement or any of the other
Loan Documents limiting Administrative Agent’s or Lenders’ recourse to the
Mortgaged Property or to any other security for the Notes, or limiting
Administrative Agent’s or Lenders’ rights to a deficiency judgment against any
Indemnitor; (k) the accuracy or inaccuracy of the representations and warranties
made by the Borrowers under the Notes, the Mortgages, the Loan Agreement or any
of the other Loan Documents or herein; (l) the release of the Borrowers or any
other Person from performance or observance of any of the agreements, covenants,
terms or condition contained in the Notes, Mortgages, Loan Agreement or any of
the other Loan Documents by operation of law, any Borrower’s voluntary act, or
otherwise; (m) the release or substitution in whole or in part of any security
for the Notes; or (n) Administrative Agent’s failure to record the Mortgages or
file any UCC financing statements (or Administrative Agent’s improper recording
or filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Notes; and, in any such
case, whether with or without notice to Indemnitors and with or without
consideration.

 

7.                  Enforcement. Administrative Agent may enforce, on behalf of
Lenders, the obligations of the Indemnitor without first resorting to or
exhausting any security or collateral or without first having recourse to the
Notes, the Mortgages, or any other Loan Document or any of the Mortgaged
Property, through foreclosure proceedings or otherwise, provided, however, that
nothing herein shall inhibit or prevent Administrative Agent, on behalf of
Lenders, from suing on the Notes, foreclosing, or exercising any power of sale
under, the Mortgages, or exercising any other rights and remedies it may have
under the Loan Documents. It is not necessary for an Event of Default to have
occurred for Administrative Agent, on behalf of Lenders, to exercise its rights
pursuant to this Agreement.

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 7

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

8.                  Indemnitor’s Representations and Warranties.

 

8.1              Representations Regarding Indemnitor. Indemnitor hereby
represents and warrants with respect to Indemnitor that:

 

(a)               it has the full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder; the execution, delivery
and performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite corporate/partnership/company action has been
taken by Indemnitor to make this Agreement valid and binding upon Indemnitor,
enforceable in accordance with its terms;

 

(b)               its execution of, and compliance with, this Agreement is in
the ordinary course of business of that Indemnitor and will not result in the
breach of any term or provision of the charter, by-laws, partnership or trust
agreement, articles of organization, operating agreement or other governing
instrument of that Indemnitor or result in the breach of any term or provision
of, or conflict with or constitute a default under or result in the acceleration
of any obligation under any agreement, indenture or loan or credit agreement or
other instrument to which the Indemnitor or the Mortgaged Property is subject,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which the Indemnitor or the Mortgaged Property is subject;

 

(c)               there is no action, suit, proceeding or investigation pending
or, to the best of Indemnitor’s knowledge, threatened against it which, either
in any one instance or in the aggregate, could reasonably be expected to result
in a Material Adverse Change, or in any material impairment of the right or
ability of Indemnitor to carry on its business substantially as now conducted,
or which would draw into question the validity of this Agreement or of any
action taken or to be taken in connection with the obligations of Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of Indemnitor to perform under the terms of this Agreement;

 

(d)               it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

 

(e)               no approval, authorization, order, license or consent of, or
registration or filing with, any governmental authority or other person, and no
approval, authorization or consent of any other party (that has not already been
obtained) is required in connection with entering into this Agreement; and

 

(f)                this Agreement constitutes a valid, legal and binding
obligation of Indemnitor, enforceable against it in accordance with the terms
hereof.

 

8.2              Representations Regarding the Mortgaged Property. Indemnitor
hereby represents and warrants with respect to the Mortgaged Property that
except as may be disclosed in the Site Assessment:

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 8

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

(a)               no Hazardous Material is now or, to the best of Indemnitor’s
knowledge, was formerly used, stored, generated, manufactured, installed,
treated, discharged, disposed of or otherwise present at, under or within the
Mortgaged Property or, to Borrower’s knowledge, any property adjacent to the
Mortgaged Property and no Hazardous Material since Borrower’s ownership of the
Mortgaged Property was removed or transported from the Mortgaged Property;

 

(b)               all permits, licenses, approvals and filings required by
Environmental Laws for the operation of the Mortgaged Property have been
obtained, and the use, operation and condition of the Mortgaged Property, does
not violate any Environmental Laws;

 

(c)               no civil, criminal or administrative action, suit, claim,
hearing, investigation or proceeding is pending or threatened in writing, nor
have any settlements been reached by or with any parties or any liens imposed in
connection with the Mortgaged Property concerning Hazardous Materials or
Environmental Laws;

 

(d)               no underground storage tanks exist on any part of the
Mortgaged Property; and

 

(e)               Indemnitor has not received any notice from any Person, public
or private, alleging any violation of or potential liability under any
Environmental Law with regard to the Mortgaged Property, nor has Indemnitor, or
to Indemnitor’s knowledge, any third party prior owner, tenant or other occupant
of the Mortgaged Property, received any administrative order or entered into any
administrative consent order with any governmental agency with respect to
Hazardous Materials on or at the Mortgaged Property.

 

9.                  Interest. In the event that Administrative Agent incurs any
obligations, costs or expenses under this Agreement, Indemnitor shall pay
Administrative Agent promptly on demand, and if such payment is not received
within ten (10) Business Days, interest on such amount shall, after the
expiration of the ten (10) Business Day period, accrue at the Default Rate until
such amount, plus interest, is paid in full.

 

10.              Joint and Several Liability. In the event that this Agreement
is executed by more than one party as Indemnitor, the liability of such parties
is joint and several. In addition, Indemnitor’s obligations hereunder are joint
and several with any other person now or hereafter obligated under the Loan
Documents and are independent of any obligations of Indemnitor under the Loan
Documents. A separate action or actions may be brought and prosecuted against
Indemnitor, whether or not action is brought against any other person or whether
or not any other person is joined in such action or actions.

 

11.              Notices. Any notice required or permitted to be given under
this Agreement shall be in writing and shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy (provided an identical notice is also sent simultaneously by
mail, overnight courier, or personal delivery as otherwise provided in this
Section 11). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below:

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 9

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

If to Indemnitor: c/o Healthcare Trust Operating Partnership, L.P.   405 Park
Avenue, 4th Floor   New York, New York 10022   Attention: Healthcare General
Counsel     with a copy to Eversheds Sutherland LLP   1114 Avenue of the
Americas, 40th Floor   New York, New York 10036-7703   Attention: John J.
Busillo, Esq.   Facsimile: (212) 389-5099

 

To Administrative Agent:

Capital One, National Association

77 W. Wacker Drive, 10th Floor

Chicago, Illinois 60601

Attention: Jeffrey Muchmore, Credit Executive

Facsimile: (855) 332-1699

Reference: HTI/MOB Portfolio

 

And a copy to:

Capital One, National Association

5804 Trailridge Drive

Austin, Texas 78731

Attention: Diana Pennington, Senior Director, Associate General Counsel

Facsimile: (855) 438-1132

Reference: HTI/MOB Portfolio

 

And a copy to:

Capital One, National Association

77 W. Wacker Drive, 10th Floor

Chicago, Illinois 60601

Attention: Dan Eppley, Senior Director

Facsimile: (855) 544-4044

Reference: HTI/MOB Portfolio

 

And a copy to:

Capital One, National Association

77 W. Wacker Drive, 10th Floor

Chicago, Illinois 60601

Attention: Jason LaGrippe, Vice President

Facsimile: (312) 739-3870

Reference: HTI/MOB Portfolio

 



 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 10

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

Any communication so addressed and mailed shall be deemed to be given on the
earliest of (1) when actually delivered, (2) on the first (1st) Business Day
after deposit with an overnight air courier service, (3) on the third (3rd)
Business Day after deposit in the United States mail, postage prepaid, in each
case to the address of the intended addressee, and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by Lender or Indemnitor, as the case may be, or (4) if given
by telecopy, when transmitted to the party’s telecopy number specified above and
confirmation of complete receipt is received by the transmitting party during
normal business hours or on the next Business Day if not confirmed during normal
business hours, and an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this
Section 11. Any party may designate a change of address by written notice to the
other by giving at least ten (10) days prior written notice of such change of
address.

 

12.              Waivers. No course of dealing on the part of Administrative
Agent, Lenders, or their respective officers, employees, consultants or agents,
nor any failure or delay by Administrative Agent or Lenders with respect to
exercising any right, power or privilege of Administrative Agent or Lenders
hereunder, shall operate as a waiver thereof.

 

13.              Severability. If any clause or provision herein contained
operates or would prospectively operate to invalidate this Agreement in whole or
in part, then such clause or provision shall be held for naught as though not
contained herein, and the remainder of this Agreement shall remain operative and
in full force and effect.

 

14.              Inconsistencies Among the Loan Documents. Nothing contained
herein is intended to modify in any way the obligations of Indemnitor under the
Loan Agreement, the Notes, the Mortgages or any other Loan Document.

 

15.              Successors and Assigns. This Agreement shall be binding upon
Indemnitor’s successors, assigns and representatives and shall inure to the
benefit of Administrative Agent, Lenders and their respective successors and
permitted assigns.

 

16.              Controlling Laws. This Agreement shall be governed by and
construed according to the laws of the State of New York, without regard to
conflicts of laws principles.

 

17.              Construction. Whenever the context requires, all words used in
the singular will be construed to have been used in the plural, and vice versa,
and each gender will include any other gender. The captions of the sections of
this Agreement are for convenience only and do not define or limit any terms or
provisions. The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.” No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement. Time is of the essence in the performance of
this Agreement by Indemnitor.

 

18.              Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
INDEMNITOR AND ADMINISTRATIVE AGENT (ON ITS BEHALF AND ON BEHALF OF THE LENDERS)
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE
BY ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING TO THE
LOAN OR THE MORTGAGED PROPERTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDERS TO MAKE THE LOAN.

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 11

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

19.              Venue. INDEMNITOR HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN
SUCH COURTS. INDEMNITOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. INDEMNITOR
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON INDEMNITOR BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO INDEMNITOR, AT THE ADDRESS SET FORTH IN
THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED COMPLETE TEN (10) DAYS AFTER
THE SAME HAS BEEN POSTED.

 

20.              Transfer of Loan. Indemnitor acknowledges that any Lender may,
at any time, subject to and in accordance with the terms of the Loan Agreement,
sell, transfer or assign all or any part of its interest in the Notes, the Loan
Agreement, the Mortgages, this Agreement and the other Loan Documents, and any
or all servicing rights with respect thereto, or grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
as more fully set forth in the Loan Agreement, which terms are incorporated
herein by reference. Indemnitor agrees to cooperate, as and to the extent set
forth in the Loan Agreement, with Administrative Agent in connection with any
such transfer made or as may be reasonably requested by Administrative Agent.
Indemnitor shall also furnish, and Indemnitor hereby consents to Administrative
Agent furnishing to any such prospective transferee or participant, as and to
the extent set forth in the Loan Agreement, any and all information concerning
the financial condition of the Indemnitor and any and all information as may be
reasonably requested by Indemnitee or any prospective transferee or participant
in connection with any sale, transfer or participation interest, provided such
prospective transferee or participant agree to keep such information
confidential.

 

21.              Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

22.              California Provisions. Indemnitor hereby waives, to the maximum
extent permitted by California Civil Code Section 2856 and/or other applicable
law, all suretyship rights and defenses which might otherwise be available to
Indemnitor under or pursuant to California Civil Code Sections 2787 through 2855
inclusive.

 

22.1          Indemnitor hereby waives all rights and defenses that Indemnitor
may have because the Borrowers’ debt is secured by real property. This means,
among other things:

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 12

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

(a)               Lender may collect from Indemnitor without first foreclosing
on any real or personal property collateral pledged by the Borrowers;

 

(b)               If Lender forecloses on any real property collateral pledged
by the Borrowers:

 

(i)       For purposes of this Agreement the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price.

 

(ii)       Lender may collect from Indemnitor even if Lender, by foreclosing on
the real property collateral, has destroyed any right Indemnitor may have to
collect from Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses
Indemnitor may have because the Borrowers’ debt is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Sections 580a, 580b, 580d or 726 of the California Code of
Civil Procedure.

 

22.2          Indemnitor hereby waives all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as
non-judicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Indemnitor’s rights of subrogation and reimbursement against
Borrowers by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.

 

22.3          Without limiting the generality of the foregoing, Indemnitor
hereby expressly: (a) waives any and all benefits which might otherwise be
available to it under this Agreement under California Civil Code Sections 2809,
2810, 2819, 2839, 2845 through 2847, 2849, 2850, 2899 and 3433, and California
Code of Civil Procedure Sections 580a, 580b, 580d and 726, or any similar
statutes of other states; (b) acknowledges that Section 2856 of the California
Civil Code authorizes and validates waivers of a guarantor's rights of
subrogation and reimbursement and certain other rights and defenses available to
Indemnitor under California law; and (c) in connection with this Agreement and
except as otherwise provided herein, waives all rights of subrogation,
reimbursement, indemnification and contribution and all other rights and
defenses that are or may become available by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code.

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 13

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

23.               Amendment and Restatement. Indemnitor agrees that this
Agreement is given as a continuation, modification and extension of the
Hazardous Materials Indemnity Agreement dated as of June 30, 2019 (the “Original
Agreement”) by certain Indemnitors in favor of Administrative Agent and shall
not constitute a novation of the Original Agreement. Notwithstanding the
modifications effected by this Agreement of the representations, warranties and
covenants of Indemnitor contained in the Original Agreement, but subject to
Indemnitor’s rights under Article 3 hereof, each Indemnitor acknowledges and
agrees that any causes of action or other rights created in favor of the
Indemnified Parties and Lenders arising out of the representations and
warranties of Indemnitors contained in the Original Agreement (but only with
respect to the period of time prior to the date hereof) shall survive the
execution and delivery of this Agreement/Guaranty. Subject to Indemnitor’s
rights under Article 3 hereof, all indemnification and guaranty obligations of
Indemnitor/Guarantor pursuant to the Original Agreement (including any arising
from a breach of the representations thereunder) but only with respect to the
period of time prior to the date hereof, shall survive the amendment and
restatement of the Original Agreement pursuant to this Agreement.

 

[Signatures Begin on the Following Page]

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT - Page 14

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, Indemnitor has executed this Amended and Restated Hazardous
Materials Indemnity Agreement as of the date first above written.

 

  INDEMNITOR:       ARHC CSDOUGA01, LLC   ARHC BGBOWMD01, LLC   ARHC CAROCMI02,
LLC   ARHC CAROCMI01, LLC   ARHC UCELKCA01, LLC   ARHC BRHBGPA01, LLC   ARHC
CHHBGPA01, LLC   ARHC FOMBGPA01, LLC   ARHC FMMUNIN02, LLC   ARHC MVMVNWA01, LLC
  ARHC CPHAMVA01, LLC   ARHC ESMEMTN01, LLC   ARHC BLHBGPA01, LLC   ARHC
MSHBGPA01, LLC   ARHC PCSHVMS01, LLC   ARHC PVPHXAZ01, LLC   ARHC AORMDVA01, LLC
  ARHC AHHFDCA01, LLC   ARHC CMCNRTX01, LLC   ARHC LMPLNTX01, LLC   ARHC
SCVSTCA01, LLC   ARHC GMCLKTN01, LLC   ARHC PRPEOAZ05 TRS, LLC   ARHC PRPEOAZ01,
LLC   ARHC CSCLWFL01, LLC   ARHC DELVSNV01, LLC   ARHC DELVSNV02, LLC   ARHC
WIGNFWI01, LLC   ARHC WISMLWI01, LLC   ARHC SAVENFL01, LLC   ARHC PCLMYPA01, LLC
  ARHC PPLVLGA01, LLC   ARHC WISTFWI01, LLC,   each a Delaware limited liability
company       By: /s/Michael Anderson   Name:  Michael Anderson   Title:
Authorized Signatory

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT – Signature Page

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

  HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership  
    By: Healthcare Trust, Inc., a Maryland corporation, its general partner    
    By: /s/Michael Anderson     Name: Michael Anderson     Title: Authorized
Signatory

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT – Signature Page

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

SCHEDULE I

 

LIST OF BORROWERS

 

1.ARHC CSDOUGA01, LLC

2.ARHC BGBOWMD01, LLC

3.ARHC CAROCMI02, LLC

4.ARHC CAROCMI01, LLC

5.ARHC UCELKCA01, LLC

6.ARHC BRHBGPA01, LLC

7.ARHC CHHBGPA01, LLC

8.ARHC FOMBGPA01, LLC

9.ARHC FMMUNIN02, LLC

10.ARHC MVMVNWA01, LLC

11.ARHC CPHAMVA01, LLC

12.ARHC ESMEMTN01, LLC

13.ARHC BLHBGPA01, LLC

14.ARHC MSHBGPA01, LLC

15.ARHC PCSHVMS01, LLC

16.ARHC PVPHXAZ01, LLC

17.ARHC AORMDVA01, LLC

18.ARHC AHHFDCA01, LLC

19.ARHC CMCNRTX01, LLC

20.ARHC LMPLNTX01, LLC

21.ARHC SCVSTCA01, LLC

22.ARHC GMCLKTN01, LLC

23.ARHC PRPEOAZ05 TRS, LLC

24.ARHC PRPEOAZ01, LLC

25.ARHC CSCLWFL01, LLC

26.ARHC DELVSNV01, LLC

27.ARHC DELVSNV02, LLC

28.ARHC WIGNFWI01, LLC

29.ARHC WISMLWI01, LLC

30.ARHC SAVENFL01, LLC

31.ARHC PCLMYPA01, LLC

32.ARHC PPLVLGA01, LLC

33.ARHC WISTFWI01, LLC

 

AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY AGREEMENT – Schedule I

HTI MOB Portfolio (Upsizing)

 



 

 